   EXHIBIT 10.1


TRIBUNE COMPANY


INCENTIVE COMPENSATION PLAN


(AS AMENDED AND RESTATED EFFECTIVE MAY 12, 2004)

ARTICLE I

PURPOSE

                                 The purpose of the Incentive Compensation Plan,
as set forth herein (the “Plan”), is to enable Tribune Company (the “Company”)
to provide officers, other employees, nonemployee directors, consultants,
independent contractors and agents of the Company and its Subsidiaries various
forms of stock and cash incentive awards, including those based upon the
achievement of financial and other performance goals, thereby attracting,
retaining and rewarding such persons and strengthening the mutuality of
interests between such persons and the Company’s stockholders. The Plan
constitutes an amendment and restatement of the Company’s 1997 Incentive
Compensation Plan (the “1997 Plan”), and no further awards shall be granted
under the terms of the 1997 Plan on or after the effective date of the Plan.

ARTICLE II

DEFINITIONS

                                  2.1        “Board” shall mean the Board of
Directors of the Company.

                                  2.2        “Code” shall mean the Internal
Revenue Code of 1986, as amended, or any successor legislation.

                                  2.3        “Committee” shall mean the
Committee as defined in Section 3.1 hereof.

                                  2.4        “Common Stock” shall mean the
Common Stock ($0.01 par value) of the Company.

                                  2.5         “Disability” shall mean a
disability qualifying the Participant to receive benefits under the Company’s or
a Subsidiary’s long-term disability plan. Disability shall be deemed to occur on
the date benefit payments begin. If a Participant is not an employee of the
Company or a Subsidiary, then “Disability” shall mean the inability of a
Participant to perform substantially such Participant’s duties and
responsibilities due to physical or mental incapacity for a continuous period of
at least six months, as determined solely by the Committee.

                                  2.6         “Extraordinary Items” shall mean
(i) extraordinary, unusual and/or non-recurring items of gain or loss, (ii)
gains or losses on the disposition of a business, (iii) changes in tax or
accounting regulations or laws, or (iv) the effect of a merger or acquisition,
all of which must be identified in the audited financial statements, including
footnotes, or the Management Discussion and Analysis section of the Company’s
annual report.


--------------------------------------------------------------------------------


                                  2.7         “Fair Market Value” unless
otherwise required by any applicable provision of the Code, or any regulations
issued thereunder, shall mean as of any date the closing price of the Common
Stock as reported on the New York Stock Exchange Composite Transaction List for
such day or if the Common Stock was not traded on such day, then the next
preceding day on which the Common Stock was traded.

                                  2.8         “Free-Standing SAR” shall mean an
SAR which is not granted in tandem with, or by reference to, an option, which
entitles the holder thereof to receive, upon exercise, shares of Common Stock
(which may be restricted stock), cash or a combination thereof with an aggregate
value equal to the excess of the Fair Market Value of one share of Common Stock
on the date of exercise over the base price of such SAR, multiplied by the
number of such SARs which are exercised.

                                  2.9         “Incentive Stock Option” shall
mean any stock option awarded under the Plan intended to be, and designated as,
an incentive stock option within the meaning of Section 422 of the Code or any
successor provision.

                                  2.10         “Nonqualified Stock Option” shall
mean any stock option awarded under the Plan that is not an Incentive Stock
Option.

                                  2.11         “Operating Cash Flow” shall mean
the earnings of the Company before any deduction or adjustment for interest,
taxes, depreciation, amortization, write-downs of intangible assets and
non-operating gains and losses, subject to adjustment by the Committee to
account for the effects of Extraordinary Items.

                                  2.12         “Participant” shall mean an
eligible employee, nonemployee director, consultant, independent contractor or
agent of the Company or a Subsidiary to whom an award has been made pursuant to
the Plan.

                                  2.13         “Retirement” shall mean any
termination of employment or service by a Participant (other than by death or
Disability) who is at least 55 years of age after at least 10 years of
employment by or service to the Company and/or a Subsidiary.

                                  2.14         “SAR” shall mean a stock
appreciation right granted pursuant to Article VIII as either a Free-Standing
SAR or a Tandem SAR.

                                  2.15         “Subsidiary” shall mean any
corporation (or partnership, joint venture or other enterprise) (i) of which the
Company owns or controls, directly or indirectly, 20% or more of the outstanding
shares of stock normally entitled to vote for the election of directors (or
comparable equity participations and voting power) or (ii) which the Company
controls by contract or other means. “Control” means the power to direct or
cause the direction of the management and policies of a corporation,
partnership, joint venture or other enterprise.

                                  2.16         “Tandem SAR” shall mean an SAR
which is granted in tandem with, or by reference to, an option (including a
Nonqualified Stock Option granted prior to the date of grant of the SAR), which
entitles the holder thereof to receive, upon exercise of such SAR and surrender
for cancellation of all or a portion of such option, shares of Common Stock
(which may be restricted stock), cash or a combination thereof with an aggregate
value equal to the


2


--------------------------------------------------------------------------------


excess of the Fair Market Value of one share of Common Stock on the date of
exercise over the base price of such SAR, multiplied by the number of shares of
Common Stock subject to such option, or portion thereof, which is surrendered. A
Tandem SAR shall terminate automatically upon the exercise of the option to
which such Tandem SAR relates.

                                  2.17         “Termination of Service” shall
mean the termination of a Participant’s employment by or service to the Company
or any Subsidiary. A Participant employed by or providing service to a
Subsidiary shall also be deemed to incur a Termination of Service if the
Subsidiary ceases to be a Subsidiary and the Participant does not immediately
thereafter become an employee, nonemployee director, consultant, independent
contractor or agent of the Company or another Subsidiary.

                                  2.18         “Transfer” shall mean
anticipation, alienation, attachment, sale, assignment, pledge, encumbrance,
charge or other disposition; and the terms “Transferred” or “Transferable” shall
have corresponding meanings.

ARTICLE III

ADMINISTRATION

                                  3.1         The Committee. The Plan shall be
administered by one or more committees (any such committee, the “Committee”) of
the Board. The Board shall have the sole discretion to appoint, add, remove or
replace members of the Committee, and shall have the sole authority to fill
vacancies on the Committee. Unless otherwise provided by the Board: (i) with
respect to any award under the Plan for which the Committee determines that it
is necessary or desirable for the grant or issuance thereof to be exempt under
Rule 16b-3 of the Securities Exchange Act of 1934 (the “1934 Act”), the
Committee shall consist of two or more directors each of whom is permitted under
that Rule to make grants or awards that are exempt from the operation of 1934
Act Section 16(b), and (ii) with respect to any award that is intended to
qualify as “performance-based compensation” under Code Section 162(m)(4)(C), the
Committee shall consist of two or more directors, each of whom is an “outside
director” (as such term is defined in applicable regulations under Code Section
162(m)). With respect to any award that is not intended to satisfy the
conditions of 1934 Act Rule 16b-3 or Code Section 162(m)(4)(C), the Committee
may delegate all or any of its responsibilities hereunder to any directors or,
except to the extent prohibited under applicable law, to any officers of the
Company (any of whom also may be a Participant who has been granted or is
eligible to be granted awards under the Plan), and in the context of such
awards, references in the Plan to the “Committee” shall refer to both the
Committee and, unless otherwise provided by the Committee, to any such delegates
of the Committee.

                                  3.2         Authority. The Committee shall
have full power to select key employees, nonemployee directors, consultants,
independent contractors and agents of the Company or a Subsidiary to whom awards
are granted; to determine the size and types of awards and their terms and
conditions; to construe and interpret the Plan; to establish and amend the rules
for the Plan administration; and to make all other determinations which may be
necessary or advisable for the administration of the Plan. The Committee may, in
its sole discretion and for any reason at any time, subject to the requirements
of Code Section 162(m) and regulations thereunder in


3


--------------------------------------------------------------------------------


the case of an award intended to be qualified performance-based compensation,
take action such that (i) any or all outstanding options and SARs shall become
exercisable in part or in full, (ii) all or a portion of the restriction period
applicable to any outstanding restricted stock award or restricted stock unit
award shall lapse, (iii) all or a portion of the performance period applicable
to any outstanding award shall lapse and (iv) the performance criteria
applicable to any outstanding award (if any) shall be deemed to be satisfied at
the maximum or any other level. All determinations of the Committee shall be
final and conclusive on all persons, including the Company, its stockholders and
Participants, and their estates and beneficiaries.

ARTICLE IV

RESERVED SHARES AND AWARD LIMITS

                                  4.1         Reserved Shares. The number of
shares of Common Stock available for awards under the Plan, including awards
granted under the terms of the 1997 Plan, shall be the sum of the following
amounts:

                                  (a)         twenty million (20,000,000)
shares, subject to adjustment as provided in Article XIV;

                                  (b)        any shares of Common Stock subject
to an award hereunder or under any prior stock incentive plan of the Company if
there is a lapse, forfeiture, expiration or termination of any such award
(except to the extent an option is forfeited due to the exercise of a related
Tandem SAR or a Tandem SAR is forfeited due to the exercise of a related
option);

                                  (c)        the number of shares of Common
Stock exchanged by an optionee as full or partial payment to the Company of the
exercise price under any stock option exercised under the Plan or any prior
stock incentive plan of the Company;

                                  (d)        the number of shares of Common
Stock retained by the Company pursuant to a Participant’s tax withholding
election or exchanged by a Participant to satisfy his or her tax withholding
obligations as permitted by Section 16.6 hereof;

                                  (e)        any shares of Common Stock
purchased by the Company with cash obtained upon the exercise of options granted
under the Plan or any prior stock incentive plan of the Company and shares
repurchased with tax savings resulting from deductibility exceeding reported
compensation expense; and

                                  (f)        any shares of Common Stock reserved
for issuance and not used under the Company’s 1992 Long-Term Incentive Plan and
the Times Mirror Company 1996 Management Incentive Plan.

                                  All of these shares may be either authorized
but unissued or reacquired shares. Shares available for awards under the Plan
pursuant to Sections 4.1(b) through 4.1(f) shall include both shares that become
available pursuant to such sections on or after the effective date of the Plan
and shares that have become available pursuant to such sections under the terms
of the 1997 Plan prior to the effective date of the Plan.


4


--------------------------------------------------------------------------------


                                  4.2        Award Limits. Subject to adjustment
as provided in Article XIV,

                                  (a)        the aggregate number of shares of
Common Stock available under this Plan for Incentive Stock Options granted
pursuant to Article VII shall not exceed eight million (8,000,000) shares;

                                  (b)        the aggregate number of shares of
Common Stock available under this Plan for all stock awards granted pursuant to
Article IX after the effective date of the Plan shall not exceed 10 million
(10,000,000) shares, plus 50% of the number of shares that become or have become
available under the Plan pursuant to Sections 4.1(b) through 4.1(f);

                                  (c)        the maximum number of shares
subject to stock options and SARs granted to any Participant during any
five-year period during the term of the Plan shall not exceed two million
(2,000,000) shares; and

                                  (d)        the maximum number of shares
subject to stock awards granted pursuant to Article IX to any Participant in any
five-year period and intended to satisfy the requirements for “performance-based
compensation” under Code Section 162(m) shall not exceed 750,000 shares.

ARTICLE V

ELIGIBILITY

                                 All officers, other employees, nonemployee
directors, consultants, independent contractors and agents of the Company and
its Subsidiaries shall be eligible for participation in the Plan. Participation
under the Plan from among those eligible shall be determined by the Committee.

ARTICLE VI

TYPES OF AWARDS

                                  Awards under the Plan may be granted in any
one or a combination of (a) stock options, (b) stock appreciation rights in the
form of Free-Standing SARs or Tandem SARs, (c) stock awards in the form of
restricted stock awards, restricted stock unit awards or unrestricted stock
awards and (d) annual management incentive plan bonuses.

ARTICLE VII

STOCK OPTIONS

                                  7.1         General Terms. Stock options may
be granted to Participants at any time as determined by the Committee. The
Committee shall determine the number of shares subject to each option and
whether the option is an Incentive Stock Option. The option price for each
option shall be determined by the Committee but shall not be less than 100% of
the Fair Market Value of the Common Stock on the date the option is granted.
Each option shall expire at such time as the Committee shall determine at the
time of grant; provided, however, that no option


5


--------------------------------------------------------------------------------


shall be exercisable later than the tenth (10th) anniversary date of its grant.
Options granted under the Plan shall be exercisable at such time and subject to
such terms and conditions as the Committee shall determine. The option price
upon exercise of any option shall be payable to the Company in full by (a) cash
payment or its equivalent; (b) tendering previously acquired shares having a
Fair Market Value at the time of exercise equal to the option price; (c)
certification of ownership of such previously acquired shares; (d) except as may
be prohibited by applicable law, by delivery of a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company the amount of sale proceeds from the option shares or loan proceeds
to pay the exercise price and withholding taxes due to the Company; or (e) such
other methods of payment as the Committee at its discretion deems appropriate.
For purposes of clauses (b) and (c), previously acquired shares must have been
owned by the Participant for at least six months prior to exercise, to the
extent such restriction is necessary to prevent the Company from reporting a
compensation expense with respect to options granted under the Plan.

                                  7.2         Termination of Service by Death,
Disability or Retirement. If a Participant’s employment by or service to the
Company or a Subsidiary terminates by reason of death, Disability or Retirement,
any stock option held by such Participant, unless otherwise determined by the
Committee at grant, shall be fully vested and may thereafter be exercised by the
Participant or by the beneficiary or legal representative of the estate of a
disabled or deceased Participant, for a period of five years (or such shorter
period as the Committee may specify at grant) from the date of such death,
Disability or Retirement or until the expiration of the stated term of such
stock option, whichever period is the shorter.

                                  7.3         Other Termination of Service.
Subject to Article XIII, unless otherwise determined by the Committee at or
after grant, if a Participant’s employment by or service to the Company or a
Subsidiary terminates for any reason other than death, Disability or Retirement,
the stock option shall terminate at such time as provided in the award.

ARTICLE VIII

STOCK APPRECIATION RIGHTS

                                  8.1         General Terms. Stock appreciation
rights ("SARs") may be granted to Participants at any time as determined by the
Committee.

                                  (a)        Number of Shares and Type of SAR.
The Committee shall determine the number of shares subject to each SAR and
whether the SAR is a Tandem SAR or a Free-Standing SAR. Any Tandem SAR related
to an Incentive Stock Option shall be granted at the same time that such
Incentive Stock Option is granted.

                                  (b)        Base Price of SAR. The base price
of a Tandem SAR shall be the purchase price per share of Common Stock of the
related option. The base price of a Free-Standing SAR shall be determined by the
Committee; provided, however, that such base price shall not be less than 100%
of the Fair Market Value of a share of Common Stock on the date such SAR is
granted.

                                  (c)        Exercise Period and Exercisability.
Each SAR shall expire at such time as the Committee shall determine at the time
of grant; provided, however, that no SAR shall be


6


--------------------------------------------------------------------------------


exercisable later than the tenth (10th) anniversary of the date such SAR is
granted. SARs granted under the Plan shall be exercisable at such time and
subject to such terms and conditions as the Committee shall determine.

                                  (d)        Method of Exercise. A Tandem SAR
may be exercised (i) by giving written notice to the Company specifying the
number of whole SARs which are being exercised, (ii) by surrendering to the
Company any options which are canceled by reason of the exercise of the Tandem
SAR and (iii) by executing such documents as the Company may reasonably request.
A Free-Standing SAR may be exercised (A) by giving written notice to the Company
specifying the whole number of SARs which are being exercised and (B) by
executing such documents as the Company may reasonably request.

                                  8.2         Termination of Service by Death,
Disability or Retirement. If a Participant’s employment by or service to the
Company or a Subsidiary terminates by reason of death, Disability or Retirement,
any SAR held by such Participant, unless otherwise determined by the Committee
at grant, shall be fully vested and may thereafter be exercised by the
Participant or by the beneficiary or legal representative of the estate of a
disabled or deceased Participant, for a period of five years (or such shorter
period as the Committee may specify at grant) from the date of such death,
Disability or Retirement or until the expiration of the stated term of such SAR,
whichever period is the shorter.

                                  8.3         Other Termination of Service.
Subject to Article XIII, unless otherwise determined by the Committee at or
after grant, if a Participant’s employment by or service to the Company or a
Subsidiary terminates for any reason other than death, Disability or Retirement,
the SAR shall terminate at such time as provided in the award.

ARTICLE IX

STOCK AWARDS

                                  9.1         Stock Awards. The Committee may,
in its discretion, grant stock awards to such eligible persons as may be
selected by the Committee. A stock award shall specify whether the award is a
restricted stock award, a restricted stock unit award or an unrestricted stock
award.

                                  9.2         General Terms. Stock awards shall
be subject to the following terms and conditions and shall be subject to such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem advisable:

                                  (a)        Number of Shares and Other Terms.
The number of shares of Common Stock subject to a restricted stock award,
restricted stock unit award or unrestricted stock award and the performance
goals (if any) and restriction period applicable to a restricted stock award or
restricted stock unit award shall be determined by the Committee. Unrestricted
stock awards shall not be subject to any performance goals or restriction
periods.

                                  (b)        Vesting and Forfeiture. A
restricted stock or restricted stock unit award shall provide, in the manner
determined by the Committee, in its discretion and subject to the provisions of
this Plan, for the vesting of the shares of Common Stock subject to such award
(i)


7


--------------------------------------------------------------------------------


if specified performance goals are satisfied or met during the specified
restriction period, (ii) if the holder of such award remains continuously in the
employment of or service to the Company during the specified restriction period
or (iii) if both of the conditions described in clauses (i) and (ii) are
satisfied or met during the specified restriction period, and for the forfeiture
of all or a portion of the shares of Common Stock subject to such award (x) if
specified performance goals are not satisfied or met during the specified
restriction period or (y) if the holder of such award does not remain
continuously in the employment of or service to the Company during the specified
restriction period. The performance criteria for any stock award that is
intended by the Committee to satisfy the requirements for “performance-based
compensation” under Code Section 162(m) shall be a measure based solely on one
or more Qualifying Performance Criteria (as defined in Article XI hereof)
selected by the Committee and specified at the time the stock award is granted.
The Committee shall certify the extent to which any Qualifying Performance
Criteria has been satisfied, and the number of shares vesting or payable as a
result thereof, prior to the delivery of any shares that are intended by the
Committee to satisfy the requirements for “performance-based compensation” under
Code Section 162(m).

                                  (c)        Share Certificates. During the
restriction period applicable to a restricted stock award, (i) the Company may
elect to hold the shares of Common Stock subject to the award in book-entry form
or (ii) a certificate or certificates representing a restricted stock award may
be registered in the holder’s name or a nominee name at the discretion of the
Company and may bear a legend indicating that the ownership of the shares of
Common Stock represented by such certificate is subject to the restrictions,
terms and conditions of this Plan and the restricted stock award. All
certificates registered in the holder’s name shall be deposited with the
Company, together with stock powers or other instruments of assignment
(including a power of attorney), each endorsed in blank with a guarantee of
signature if deemed necessary or appropriate by the Company, which would permit
transfer to the Company of all or a portion of the shares of Common Stock
subject to the restricted stock award in the event such award is forfeited in
whole or in part. Shares of Common Stock subject to a restricted stock unit
award shall be issued or transferred to a Participant only when and to the
extent such award becomes vested. Upon termination of any applicable restriction
period (and the satisfaction or attainment of applicable performance goals)
under a restricted stock award, upon the vesting of a restricted stock unit
award, and upon the grant of an unrestricted stock award, in each case subject
to the Company’s right to require payment of any taxes in accordance with
Section 16.6, the Company shall either (A) provide for the registration in
book-entry form, in the name of the holder of such award, of the requisite
number of shares of Common Stock or (B) cause a certificate or certificates
evidencing ownership of the requisite number of shares of Common Stock to be
delivered to the holder of such award. The Committee may, in its discretion and
subject to such terms and conditions as the Committee may specify, (x)
substitute cash for shares of Common Stock to be issued upon the vesting of a
restricted stock unit award, based on the Fair Market Value of such shares and
(y) provide or permit a Participant to elect for the delivery of shares or cash
payable under any stock award to be deferred.

                                  (d)        Rights with Respect to Stock
Awards. Unless otherwise set forth in a restricted stock award, and subject to
the terms and conditions of the restricted stock award, the holder of such award
shall have all rights as a stockholder of the Company, including, but not
limited to, voting rights, the right to receive dividends and the right to
participate in any capital adjustment applicable to all holders of Common Stock;
provided, however, that a distribution


8


--------------------------------------------------------------------------------


with respect to shares of Common Stock, other than a regular cash dividend,
shall be deposited with the Company and shall be subject to the same
restrictions as the shares of Common Stock with respect to which such
distribution was made. A Participant shall have no rights with respect to the
shares of Common Stock subject to a restricted stock unit award or an
unrestricted stock award until such shares are issued to the Participant.

                                  9.3         Termination of Service. Upon a
Termination of Service by a Participant prior to the end of a restriction
period, the following procedures shall apply as to any restricted stock or
restricted stock unit awards held by such Participant, unless determined
otherwise by the Committee in its sole discretion:

                                  (a)        Death, Disability or Retirement.
Following the death, Disability or Retirement of a Participant during an
applicable restriction period and/or performance period, the restrictions
applicable to any stock award shall lapse and such award shall become vested
with respect to a pro-rata portion of such award. Such pro-rata portion shall be
determined by the Committee in its discretion following any applicable
performance period, or as soon as administratively practicable following the
Participant’s death, Disability or Retirement if the award is not subject to
performance criteria, by multiplying (i) the number of additional shares which
the Committee determines would have become earned and vested if the Participant
had continued his or her employment or service with the Company or a Subsidiary
through the last day of the applicable restriction period and/or performance
period, times (ii) a ratio equal to the number of full months of the
Participant’s employment or service with the Company during the restriction
period and/or performance period applicable to the vesting of such shares
divided by the aggregate number of months in such restriction period and/or
performance period.

                                  (b)        Other Termination of Service.
Subject to Article XIII, unless the Committee provides otherwise at or after
grant, upon a Termination of Service for any reason other than death,
Disability, or Retirement prior to the end of a restriction period and/or
performance period, the right to any shares of Common Stock subject to any stock
award shall be forfeited to the extent such award was not vested as of the date
of such Termination of Service.

ARTICLE X

ANNUAL MANAGEMENT INCENTIVE PLAN

                                  10.1         General Terms. The Committee may
award annual management incentive plan bonuses to Participants upon achievement
of such terms and conditions as the Committee determines appropriate. Annual
management incentive plan bonuses shall consist of monetary payments earned in
whole or in part if certain performance goals established by the Committee for a
specified fiscal year are achieved during that year.

                                  10.2         Annual Management Incentive Plan
Bonuses. Each year the Committee shall set forth provisions regarding (a) the
performance criteria and level of achievement related to these criteria upon
which the amount of the award payment shall be based, (b) the timing of any
payment earned by virtue of performance, (c) restrictions on the Transfer of the
annual management incentive plan award prior to actual payment, (d) forfeiture
provisions, and (e) such further terms and conditions, in each case not
inconsistent with the Plan. The maximum amount


9


--------------------------------------------------------------------------------


payable to any Participant as an annual management incentive plan award intended
to satisfy the requirements for “performance-based compensation” under Code
Section 162(m) shall not exceed 0.2% of Operating Cash Flow for the applicable
fiscal year.

                                  10.3         Performance Criteria. The
Committee shall establish the performance criteria and level of achievement
related to these criteria upon which the amount of any award payment shall be
based. Notwithstanding anything to the contrary herein, the performance criteria
for any annual management incentive plan bonus that is intended by the Committee
to satisfy the requirements for “performance-based compensation” under Code
Section 162(m) shall be a measure based solely on one or more Qualifying
Performance Criteria (as defined in Article XI hereof) selected by the Committee
and specified within the first 90 days of the performance period. The Committee
shall certify the extent to which any Qualifying Performance Criteria has been
satisfied, and the amount payable as a result thereof, prior to payment of any
bonus that is intended by the Committee to satisfy the requirements for
“performance-based compensation” under Code Section 162(m).

                                  10.4         Timing of Payment. The Committee
shall determine the timing of payment of any annual management incentive plan
bonus. As provided in Section 16.3, the Committee may provide for or, subject to
such terms and conditions as the Committee may specify, may permit a Participant
to elect for, the payment of any annual management incentive plan award to be
deferred.

                                  10.5         Termination of Service. Upon a
Termination of Service for a Participant prior to the end of a fiscal year, the
following procedures shall apply as to any annual management incentive plan
bonus for such fiscal year, unless determined otherwise by the Committee in its
sole discretion:

                                  (a)        Death, Disability or Retirement.
Following the death, Disability or Retirement of a Participant, the Participant
shall be entitled to receive a pro-rata portion of any annual management
incentive plan bonus amount payable based upon performance for such fiscal year.
Such pro-rata portion shall be paid at such time as the other Participants
receive bonuses and shall be determined by multiplying (i) the amount of the
annual management incentive plan bonus that the Committee determines would have
been payable to the Participant for the fiscal year, times (ii) a ratio equal to
the number of full months of the Participant’s employment by or service to the
Company during the fiscal year divided by 12.

                                  (b)        Other Termination of Service.
Subject to Article XIII, unless the Committee provides otherwise, upon a
Termination of Service for any reason other than death, Disability, or
Retirement prior to the end of a fiscal year, the right to receive any annual
management incentive plan bonus for that fiscal year shall be forfeited.


10


--------------------------------------------------------------------------------


                                  10.6         Discretionary Adjustments.
Notwithstanding satisfaction of any performance goals, the amount to be paid as
an annual management incentive plan bonus may be adjusted by the Committee on
the basis of such further considerations as the Committee in its sole discretion
shall determine. However, the Committee may not, in any event, increase the
amount earned upon satisfaction of any performance goal by any Participant who
is a “covered employee” within the meaning of Code Section 162(m).

ARTICLE XI

QUALIFYING PERFORMANCE CRITERIA

                                  To the extent any award is intended to satisfy
the requirements of “performance-based compensation” under Code Section 162(m),
such award may be based on one or more of the following qualifying performance
criteria selected by the Committee: (a) shareholder value added, (b) cash flow
or Operating Cash Flow, (c) earnings per share, (d) earnings before interest,
taxes, depreciation and amortization, (e) return on equity, (f) return on
capital, (g) return on assets or net assets, (h) revenue growth, (i) income or
net income, (j) cost control, (k) operating income or net operating income, (l)
operating profit or net operating profit, (m) operating margin, (n) return on
operating revenue, (o) market share or circulation, (p) customer satisfaction
survey results, (q) employee satisfaction survey results, (r) employee retention
and (s) goals relating to acquisitions or divestitures, all as determined by the
Committee. Performance may be measured on a Corporate, Group, business unit or
consolidated basis and may be measured absolutely or relative to the Company’s
peers. The Committee may adjust the performance goals to account for the effects
of Extraordinary Items.

ARTICLE XII

NONTRANSFERABILITY

                                  Except as otherwise provided by the Committee
at or after grant, no awards granted under the Plan may be Transferred, other
than by will or by the laws of descent and distribution. Further, all stock
options and SARs granted to a Participant under the Plan shall be exercisable
during his or her lifetime only by such Participant. Notwithstanding the
foregoing, at the discretion of the Committee, a Nonqualified Stock Option may
be transferable by the Participant solely to members of the Participant’s
immediate family or trusts or family partnerships for the benefit of such
persons, subject to such terms and conditions as may be established by the
Committee.

ARTICLE XIII

CHANGE IN CONTROL

                                  Upon a change in control of the Company all
outstanding stock options and SARs shall become exercisable, the restriction
period applicable to any outstanding restricted stock award or restricted stock
unit award shall lapse, the performance period applicable to any outstanding
award shall lapse, and the performance goals applicable to any outstanding award
shall be deemed to be satisfied at the maximum level. For purposes hereof, a
“change in control” of the Company shall mean:


11


--------------------------------------------------------------------------------


                                  (a)        the acquisition, other than from
the Company, by any person, entity or “group” (within the meaning of Section
13(d)(3) or 14(d)(2) of the 1934 Act), excluding for this purpose the Company,
the Robert R. McCormick Tribune Foundation, the Cantigny Foundation and any
employee benefit plan (or related trust) sponsored or maintained by the Company
or its Subsidiaries, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of 20% or more of either the then outstanding
shares of Common Stock or the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors; or

                                  (b)        individuals who, as of May 12,
2004, constitute the Board of Directors of the Company (as of May 12, 2004, the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election, by the stockholders of the
Company was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the members of the
Board, as such terms are used in Rule 14a-11 of Regulation 14A promulgated under
the 1934 Act) shall be considered as though such person were a member of the
Incumbent Board; or

                                  (c)        consummation of a reorganization,
merger or consolidation involving the Company, in each case, with respect to
which persons who were the stockholders of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own,
directly or indirectly, 50% or more of the combined voting power of the then
outstanding securities entitled to vote generally in the election of directors
of the reorganized, merged or consolidated company, or a liquidation or
dissolution of the Company, or the sale of all or substantially all of the
assets of the Company.

                                  If any amounts payable to a Participant
pursuant to the Plan are deemed to be “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code, the Committee may provide in the
award that the Company shall pay to such Participant in addition to any amounts
payable pursuant to the Plan an amount which — after all federal, state and
local taxes imposed on the Participant with respect to such amount are
subtracted therefrom — is equal to the excise taxes imposed on such excess
parachute payment pursuant to Section 4999 of the Code.

ARTICLE XIV

ADJUSTMENT PROVISIONS

                                  14.1         If the Company shall at any time
change the number of issued shares of Common Stock without new consideration to
the Company (such as by stock dividend, stock split, recapitalization,
reorganization, exchange of shares, liquidation, combination or other change in
corporate structure affecting the Common Stock) or make a distribution of cash
or property which has a substantial impact on the value of issued Common Stock,
the total number of shares of Common Stock available for awards under the Plan,
the number of shares which may be made subject to Incentive Stock Options, the
maximum number of shares available for stock awards, the maximum number of
securities with respect to which options or SARs, or a


12


--------------------------------------------------------------------------------


combination thereof, or stock awards may be granted during any period to any
Participant, the maximum amount payable to any Participant as an annual
management incentive plan award, the number and class of securities subject to
each outstanding option and the purchase price per security, the terms of each
outstanding SAR, the number and class of securities subject to each outstanding
stock award, and the performance criteria applicable to each outstanding award
shall be appropriately adjusted by the Committee, such adjustments to be made in
the case of outstanding options and SARs without an increase in the aggregate
purchase price or base price. The decision of the Committee regarding any such
adjustment shall be final, binding and conclusive.

                                  14.2         In the case of any sale of
assets, merger, consolidation, combination or other corporate reorganization or
restructuring of the Company with or into another corporation which results in
the outstanding Common Stock being converted into or exchanged for different
securities, cash or other property, or any combination thereof (an
“Acquisition”), subject to the provisions of the Plan and any limitation
applicable to the award:

                                  (a)        any Participant to whom a stock
option or SAR has been granted shall have the right thereafter and during the
term of the stock option or SAR, to receive upon exercise thereof the
Acquisition Consideration (as defined below) receivable upon the Acquisition by
a holder of the number of shares of Common Stock which might have been obtained
upon exercise of the stock option or SAR, or portion thereof, as the case may
be, immediately prior to the Acquisition; and

                                  (b)        except as otherwise provided in
Article XIII, any Participant to whom restricted stock unit awards have been
awarded shall have the right thereafter and during the term of the award, upon
fulfillment of the terms of the award, to receive on the date or dates set forth
in the award, the Acquisition Consideration receivable upon the Acquisition by a
holder of the number of shares of Common Stock which are covered by the Award.

                                  The term “Acquisition Consideration” shall
mean the kind and amount of securities, cash or other property or any
combination thereof receivable in respect of one share of Common Stock upon
consummation of an Acquisition.

                                  14.3         Notwithstanding any other
provision of the Plan, the Committee may authorize the issuance, continuation or
assumption of awards or provide for other equitable adjustments after changes in
the Common Stock resulting from any other merger, consolidation, sale of assets,
acquisition of property or stock, recapitalization, reorganization or similar
occurrence upon such terms and conditions as it may deem equitable and
appropriate.

                                  14.4         In the event that another
corporation or business entity is being acquired by the Company, and the Company
assumes outstanding employee stock options and/or stock appreciation rights, the
aggregate number of shares of Common Stock available for awards under the Plan
shall be increased accordingly.


13


--------------------------------------------------------------------------------


ARTICLE XV

AMENDMENT AND TERMINATION

                                  The terms and conditions applicable to any
award granted under the Plan may be amended or modified by mutual agreement
between the Company and the Participant or such other persons as may then have
an interest therein. The Board of Directors may amend the Plan from time to time
or terminate the Plan at any time. However, except as may be required under
applicable law, regulation or stock exchange rule, no such action shall reduce
the amount of any existing award or change the terms and conditions thereof in a
manner that is adverse to a Participant without the Participant’s consent. No
amendment of the Plan shall be made without stockholder approval if such
amendment increases the number of shares of Common Stock reserved under the Plan
or the maximum number of shares which may be awarded to any Participant in any
period specified in the Plan or if stockholder approval is otherwise required by
law or regulation or stock exchange rule.

ARTICLE XVI

GENERAL PROVISIONS

                                  16.1         Successor. All obligations of the
Company under the Plan, with respect to awards granted hereunder, shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

                                  16.2         Unfunded Status of Plan. This
Plan is intended to be unfunded. With respect to any payments as to which a
Participant has a fixed and vested interest but which are not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.

                                  16.3         Deferral of Awards. The Committee
may determine that the delivery of shares of Common Stock or the payment of
cash, or a combination thereof, upon the exercise or settlement of all or a
portion of any award made hereunder shall be deferred, or the Committee may, in
its sole discretion, approve deferral elections made by holders of awards.
Deferrals shall be for such periods and upon such terms or pursuant to such
programs as the Committee may determine in its sole discretion. Amounts deferred
pursuant to this Section 16.3 may be payable in cash or shares of Common Stock
as determined by the Committee in its sole discretion, without regard to the
form in which such award would have been paid had it not been deferred.

                                  16.4         No Right to Employment or Other
Service. Neither this Plan nor the grant of any award hereunder shall give any
Participant or other person any right with respect to continuance of employment
by or service to the Company or any Subsidiary, nor shall there be a limitation
in any way on the right of the Company or any Subsidiary by which any person is
employed or engaged to terminate his or her employment or service at any time.

                                  16.5         No Assignment of Benefits. No
award under the Plan shall, except as otherwise specifically provided hereunder,
in such award or by law, be Transferable in any manner, and any attempt to
Transfer any such benefit shall be void, and any such benefit shall


14


--------------------------------------------------------------------------------


not in any manner be subject to the debts, contracts, liabilities, engagements
or torts of any person who shall be entitled to such benefit, nor shall it be
subject to attachment or legal process for or against such person.

                                  16.6         Taxes. The Company shall be
entitled to withhold the amount of any tax attributable to any amounts payable
or shares deliverable under the Plan after giving the person entitled to receive
such payment or delivery notice as far in advance as practicable, and the
Company may defer making payment or delivery as to any award if any such tax is
payable until indemnified to its satisfaction. The Committee may, in its
discretion and subject to such rules as it may adopt, permit a Participant to
pay all or a portion of any withholding taxes arising in connection with the
exercise of a nonqualified stock option or SAR or the vesting or receipt of
shares relating to a stock award, by electing (i) to have the Company withhold
shares having a Fair Market Value equal to the amount to be withheld or (ii) to
deliver shares previously owned having a Fair Market Value equal to the amount
to be withheld.

                                  16.7         No Repricing of Awards.
Notwithstanding anything in this Plan to the contrary and subject to Article
XIV, the exercise price or base price, as the case may be, of any award granted
hereunder shall not be reduced after the date of grant of such award, and no
award granted hereunder shall be canceled for the purpose of regranting a new
award at a lower exercise price or base price, as the case may be, without the
affirmative vote of a majority of the shares of Common Stock present in person
or represented by proxy at a meeting in which the reduction of such exercise
price or base price, or the cancellation and regranting of an award, as the case
may be, is considered for approval.

                                  16.8         Governing Law. The Plan and
actions taken in connection herewith shall be governed and construed in
accordance with the laws of the State of Delaware (without regard to applicable
Delaware principles of conflict of laws).

ARTICLE XVII

EFFECTIVE DATE AND STOCKHOLDER APPROVALS

                                  The Plan was adopted by the Board of Directors
on December 10, 1996, to be effective December 29, 1996, subject to stockholder
approval. The stockholders of the Company approved the Plan on May 6, 1997. On
May 7, 2002, the stockholders reapproved the performance criteria under the Plan
for purposes of Section 162(m) of the Internal Revenue Code. This Plan, as
amended and restated herein, shall be submitted to the stockholders of the
Company for approval at the 2004 annual meeting of stockholders and, if approved
by the affirmative vote of a majority of the shares of Common Stock present in
person or represented by proxy at such meeting, shall become effective on the
date of such approval. This Plan shall terminate as of the tenth anniversary of
such approval, unless terminated earlier by the Board. Termination of this Plan
shall not affect the terms or conditions of any award granted prior to
termination. In the event that this Plan is not approved by the stockholders of
the Company, this Plan, as amended and restated, shall be null and void, and the
Plan as in effect immediately prior to such amendment and restatement shall
remain in effect.


15